Broyles, C. J.
1. It is not error on the trial of one indicted for murder to instruct the jury upon the law of voluntary manslaughter, where, from the evidence or from the defendant’s statement to the jury, there is anything deducible which would tend to show' that the defendant was guilty of manslaughter, or which would he sufficient to raise a doubt, however slight, as to whether the homicide was murder or manslaughter. Jackson v. State, 76 Ga. 473; Elders v. State, 24 Ga. App. 279 (100 S. E. 781), and citations; May v. State, 24 Ga. App. 379 (11), 382 (100 S. E. 797).
(а) In determining whether the homicide was murder or manslaughter, it is the prerogative of the jury to believe certain parts only of the defendant’s statement and to combine those parts with certain parts only of the evidence. May v. State, supra; Bacon v. State, 27 Ga. App. 37 (107 S. E. 346).
(б) Under the above rulings and the facts of the instant case, the court did not err in instructing the jury upon the law of voluntary manslaughter.
*195Decided June 14, 1921.
Indictment for murder; conviction of manslaughter; from Fulton superior court — Judge Humphries. March 17, 1921.
Allen & Crawford, Branch & Howard, Harvey Hill, for plaintiff in error.
John A. Boykin, solicitor-general, E. A. Stephens, contra.
2. The verdict was authorized by the evidence, and the overruling of the motion for a new trial was not error for any reason assigned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.